Citation Nr: 0825275	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-20 919	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the 
cervical spine to include as secondary to the service-
connected low back disability. 

2. Entitlement to service connection for arthritis of the 
thoracic spine to include as secondary to the service-
connected low back disability.  

3. Entitlement to service connection for migraine headache. 

4. Entitlement to service connection for a left knee 
disability to include as secondary to service-connected 
degenerative joint disease of the right knee.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1965 to October 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, date in March 2005 and in 
December 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1. Arthritis of the cervical spine was not affirmatively 
shown to have been present during service; arthritis of the 
cervical spine as not manifested to a compensable degree 
within one year from the date of separation from service; 
arthritis of the cervical spine, first diagnosed after 
service beyond the one-year presumptive period for a chronic 
disease, is unrelated to an injury, disease, or event of 
service origin; and the current arthritis of the cervical 
spine was not caused by or made worse by the service-
connected low back disability. 

2. Arthritis of the thoracic spine was not affirmatively 
shown to have been present during service; arthritis of the 
thoracic spine was not manifested to a compensable degree 
within one year from the date of separation from service; 
arthritis of the thoracic spine, first diagnosed after 
service beyond the one-year presumptive period for a chronic 
disease, is unrelated to an injury, disease, or event of 
service origin; and the current arthritis of the thoracic 
spine was not caused by or made worse by service-connected 
low back disability. 

3. Migraine headache was not affirmatively shown to have been 
present during service, and current migraine headache, first 
shown after service, is unrelated to a disease, injury, or 
event of service origin. 



4. A left knee disability, arthritis, was not affirmatively 
shown to have been present during service; a left knee 
disability, arthritis, was not manifested to a compensable 
degree within one year from the date of separation from 
service; a left knee disability, arthritis, first diagnosed 
after service beyond the one-year presumptive period for a 
chronic disease, is unrelated to an injury, disease, or event 
of service origin; and the current left knee disability, 
arthritis, was not caused by or made worse by the 
service-connected right knee disability, degenerative joint 
disease. 


CONCLUSIONS OF LAW

1. Arthritis of the cervical spine was incurred in or 
aggravated by service; arthritis of the cervical spine as a 
chronic disease may not be presumed to have been incurred in 
service; and arthritis of the cervical spine was not 
proximately due to or the result of the service-connected low 
back disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2007). 

2. Arthritis of the thoracic spine was not incurred in or 
aggravated by service; arthritis of the thoracic as a chronic 
disease may not be presumed to have been incurred in service; 
and arthritis of the thoracic spine was not proximately due 
to or the result of the service-connected low back 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).

3. Migraine headache was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007). 

4. A left knee disability, arthritis, was not incurred in or 
aggravated by service; a left knee disability, arthritis, as 
a chronic disease may not be presumed to have been incurred 
in service; and a left knee disability, arthritis, was not 
proximately due to or the result of the service-connected 
right knee disability, degenerative joint disease.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in June 2005.  The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service. The veteran was 
notified of the type of evidence to substantiate the claims 
of service connection on a secondary basis, that is, evidence 
that a service-connected disability caused or aggravated by a 
nonservice-connected disability.   

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the effective date of the claims, that is, the date of 
receipt of the claims, and for the degree of disability 
assignable.). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the statement of the case, 
dated in March 2006.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

To the extent that VCAA notice, pertaining to the effective 
dates and the degree of disability assignable, was not 
provided, the VCAA notice was defective, but as the claims of 
service connection are denied, no effective date or 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The RO has obtained the available service treatment records 
and VA records.  The veteran has submitted private medical 
records and statements in support of his claims.  VA 
conducted the necessary medical inquiry in an effort to 
substantiate the claims of service connection.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b). 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for arthritis, if arthritis 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 

Service Records and Service Treatment Records  

Service records show that the veteran was projector repairman 
and administrative specialist.  

The service treatment records, including the report of 
separation examination, contain no complaint, finding, 
history, treatment, or diagnosis of a thoracic spine 
abnormality or of a left knee abnormality. 

The service treatment records show that in January 1970 the 
veteran had a headache associated with a flu syndrome.  In 
February 1970, he was hospitalized for nine days in Alaska 
for severe low back pain after he had slipped and fell down 
three stairs in the barracks and landed on his back.  

During the hospitalization, he was placed on bed rest and on 
the day of discharge he was placed in a plaster flexion 
jacket for 21 days and on a profile for 60 days.  The 
pertinent finding was contusion of the lumbar spine.  



In March 1970, the veteran was evaluated for a headache of 
about a week's duration, and the impression was common 
migraine.  On examination in May 1970, the veteran gave a 
history of frequent or severe headache.  The examiner noted 
that the veteran had been treated for migraine headache. 

In January 1971, the veteran complained of a cold and 
headache.  In August 1973, he complained of pain in the left 
side of his neck and shoulder after having fall from a chair.  
The assessment was spasm of the left trapezius muscle.  In 
November 1974, the veteran fell on his right knee injury, and 
in December 1974 he was hospitalized swelling of the right 
knee, secondary to the fall.  In January 1975, he had a sinus 
headache.  In April 1975, the veteran complained of frequent 
headaches when he was outdoors and in sunlight.  In January 
1976, X-rays of the lumbar and thoracic segments of the spine 
revealed no abnormality.  On separation examination in 
September 1976, neither headache nor a cervical abnormality 
was included in the summary of defects and diagnoses.  

Post-Service Records

After service, in a rating decision in April 1978, the RO 
granted service connection for residuals of the low back 
injury documented in 1970 during service. 

Arthritis of the Cervical and Thoracic Segments of the Spine 

VA records show that in February 1985 the veteran complained 
of low back pain, neck pain, and painful ribs after he was in 
a vehicle accident in which he was pinned in the vehicle and 
had to be removed by rescue workers and he was placed on a 
back board and he was placed in a neck brace.   X-rays of 
cervical and thoracic segments of the spine were within 
normal limits.  The impression was probable whiplash-type 
injury of the neck.  In October 1985, he complained of neck 
pain, and the impression was a cervical strain.  



In April 1986, the veteran still had neck pain from the 
"whiplash" injury.  On VA examination in April 1987, the 
veteran complained of continuing problems in the thoracic and 
lumbar segments of the spine since he fell on ice in 1972 and 
cracked three vertebrae and he was placed on bed rest and a 
body cast for several months.  

The diagnosis was mild post-traumatic thoracolumbar 
degenerative spine disease.  X-rays of the thoracic spine 
were normal then and on VA examination in July 1991.  X-rays 
of the cervical spine were normal in February 1994.

Private medical records disclose that in February 1994 the 
veteran sustained injuries of the upper and lower back in a 
vehicle accident.  His symptoms included headaches, neck 
stiffness, and upper and mid-thoracic pain.  X-rays of the 
cervical spine revealed degenerative changes.  

In statements in May 2005, one VA physician and one private 
physician, after a review of service medical records, 
expressed the opinion that veteran's present degenerative 
changes of the cervical and thoracic segments of the spine 
were at least likely as not to be related to lower back 
degenerative arthritis as it is a "known fact that the 
arthritis in one part of the spine can and does spread to the 
other part of the spine which is the case for the 
[veteran]." 

On VA examination in October 2005, the veteran stated that he 
had cervical and thoracic pain after he injured his back in a 
helicopter crash in Vietnam, which was treated in Alaska, and 
that he had continued back pain until he was discharged from 
service.  The examiner referred to the statements of the 
physicians, who stated that cervical and thoracic 
degenerative arthritis can be caused by lumbar degenerative 
arthritis.  After a review of the veteran's record, the 
examiner explained that degenerative arthritis does not 
migrate from one area to another, such as lumbar to the 
thoracic and cervical areas and that degenerative arthritis 
is an entity that could be found at any level in any joint, 
independent of other areas.  The examiner then expressed the 
opinion that it was less likely than not that the veteran's 
degenerative cervical and thoracic arthritis were related to 
the veteran's service-connected low back injury.  

Analysis

On the basis of the service treatment records, arthritis of 
the cervical and thoracic segments of the spine was not 
affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The service treatment records do show that in February 1970 
the veteran was hospitalized in Alaska for a contusion of the 
lumbar spine, sustained in a fall on the steps in the 
barracks.  There was no contemporaneous complaint, finding, 
or history of injury to the cervical and thoracic segments of 
the spine.  In August 1973, the veteran complained of pain in 
the left-side of his neck and shoulder after he fell from a 
chair, and the assessment was spasm of the left trapezius.  
In January 1976, X-rays of the thoracic spine were normal.  
And on separation examination, there was no cervical or 
thoracic spine abnormality. 

Except for left-sided neck pain, the service treatment 
records do not document any abnormality of the cervical and 
thoracic segments of the spine.  The veteran has stated that 
he injured the cervical and thoracic segments of spine at the 
time he injured his low back in a helicopter crash in Vietnam 
and that he injured the thoracic and lumbar segments of the 
spine in a fall on ice in 1972, which are inconsistent with 
the actual documentation in the service treatment records.  
Moreover, X-rays of the thoracic spine were normal, and on 
separation examination, there was no cervical or thoracic 
spine abnormality. 

Nevertheless the veteran is competent to describe symptoms of 
cervical and thoracic pain, but as the service treatment 
records lack the documentation of the combination of 
manifestations sufficient to identify a chronic condition of 
the cervical and thoracic segments of the spine and 
sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claims.



After service, symptoms of the cervical spine were first 
documented in February 1985, when the veteran sustained 
whiplash injury in a vehicle accident and again in February 
1994 after another vehicle accident and X-rays revealed 
degenerative changes of the cervical spine by X-ray.  As for 
the thoracic spine, symptoms of continued problems in the 
thoracic spine were first documented in April 1987.  In 
October 2005, there was reference to degenerative arthritis 
of the thoracic spine. 

The absence of continuity of symptoms of cervical pain from 
1976 to 1985 and from 1985 to 1994, and the absence of 
continuity of symptoms of thoracic pain from 1976 to 1987 and 
from 1987 to 2005 interrupts continuity and is persuasive 
evidence against continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (holding that "negative evidence" could be considered 
in weighing the evidence).  

The absence of medical evidence of continuity of 
symptomatology combined with the finding on separation 
examination of no cervical or thoracic spine abnormality and 
the veteran's statements, concerning the contiguousness of 
the injury of the cervical and thoracic segments of spine to 
the injury of the lumbar spine, which are inconsistent with 
the service treatment records as are his statements on the 
origin of the injury, helicopter crash and a fall on ice, 
outweigh the veteran's statements of continuity because the 
statements lack credibility due to inconsistency as to the 
origin and onset of the claimed disabilities and therefore 
the veteran's statements are not probative on the question of 
continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).   For this reason, the 
preponderance of the evidence is against the claims of 
service connection based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  

Also the documentation of degenerative changes of the 
cervical spine by X-ray in February 1994 and of degenerative 
arthritis of the thoracic spine in October 2005 are well 
beyond the one-year presumptive period for manifestation of 
arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 
11137; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on arthritis of the cervical 
and thoracic segments of the spine after service under 
38 C.F.R. § 3.303(d). 

Although the veteran is competent to describe symptoms of 
cervical and thoracic pain, arthritis is not a condition 
under case law where lay observation has been found to be 
competent to establish a diagnosis and the determination as 
to the presence of the disability therefore is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disabilities and an established disease, injury, or 
event in service, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
veteran's statements, relating his current arthritis of the 
cervical and thoracic segments of the spine to service or to 
a service-connected disability, as competent evidence to 
substantiate the claims.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

On the questions of a medical diagnosis and of a medical 
causation, there are medical opinions in favor of and against 
the veteran's claims, the Board must weigh the probative 
value of each opinion.

The credibility and weight to be attached to a medical 
opinion are within the Board's province as finder of fact.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In so 
doing, greater weight may be placed on one opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which, the record was 
reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Also, the probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar 
v. Brown, 5 Vet. App. 140 (1993).  And among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  And the value of a medical 
opinion is dependent, in part, upon the extent to which it 
reflects clinical data or other rationale to support the 
opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

In statements in May 2005, one VA physician and one private 
physician, after a review of some service medical records, in 
identical statements, expressed the opinion that veteran's 
present degenerative changes of the cervical and thoracic 
segments of the spine were at least likely as not to be 
related to lower back degenerative arthritis as it is a 
"known fact that the arthritis in one part of the spine can 
and does spread to the other part of the spine which is the 
case for the [veteran]."

The opinions do not relate degenerative changes of the 
cervical and thoracic segments of the spine to a specific 
injury, disease, or event of service origin.  The opinions do 
favorably address the question of secondary service 
connection, that is, whether the degenerative changes of the 
cervical and thoracic segments of the spine were caused by 
the service-connected low back disability. 

The medical evidence against secondary service connection 
consists of the opinion of a VA examiner, who stated that 
degenerative arthritis does not migrate from one area to 
another, such as lumbar to the thoracic and cervical areas 
and that degenerative arthritis is an entity that could be 
found at any level in any joint, independent of other areas.  
The examiner then expressed the opinion that it was less 
likely than not that the veteran's degenerative cervical and 
thoracic arthritis were related to the veteran's service-
connected low back injury.

The Board rejects the essential tenet of the favorable 
opinions that it is a "known fact that the arthritis in one 
part of the spine can and does spread to the other part of 
the spine.  As the VA examiner explained degenerative 
arthritis does not migrate from one area to another, such as 
lumbar to the thoracic and cervical areas and that 
degenerative arthritis is an entity that could be found at 
any level in any joint, independent of other areas.  

Also, the VA examiner reviewed the entire record and the 
other physicians did not. The VA examiner explained the basis 
for his opinion and the other physicians did not explain how 
in this case arthritis spread to other parts of the spine as 
degenerative arthritis may be found at any level in any 
joint, independent of other areas.  Also the VA examiner's 
review of the entire record was more thorough and detailed 
than the physicians who only reviewed some of the service 
treatment records, but not the entire record.  

For these reasons, the Board places more weight on the VA's 
examiner opinion that it was less likely than not that the 
veteran's degenerative cervical and thoracic arthritis were 
related to the veteran's service-connected low back injury, 
than on the opinions of the other physician that the 
veteran's present degenerative changes of the cervical and 
thoracic segments of the spine were at least likely as not to 
be related to lower back degenerative arthritis based on the 
rationale that it is a "known fact that the arthritis in one 
part of the spine can and does spread to the other part of 
the spine which is the case for the [veteran.]" 

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claims for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Migraine

VA records show that the veteran complained of headache in: 
February 1985; May 1985 associated with flu syndrome; October 
1985; June 1986 associated with vascular headache; August 
1986; April 1987 associated with questionable tension 
headache; and July 1991.  In September 2003, it was noted 
that the veteran was suffering from migraine headache.  In 
March and in July 2004, migraine headache was listed as a 
health problem. 

On a VA neurology consultation in January 2005, the veteran 
gave a 33-year history of headaches.  The impression was 
migraine.  

In statements in May 2005, two VA physicians and one private 
physician, after a review of service medical records, 
expressed the opinion that veteran's present migraine 
headaches were at least likely as not related to the 
diagnosed migraine headaches in service. 

On VA examination in December 2005, the veteran complained of 
recurrent headaches since 1971.  After a review of the 
veteran's record, the examiner expressed the opinion that the 
headaches were less likely than not related to service as 
there was only one documented migraine is service.  In 
September and November 2007, the VA examiner, who conducted 
the examination in December, expressed the opinion that it 
was less likely than not the current headaches were related 
to the in-service headache.

VA records show that in 2005 and in 2006 the veteran was 
followed for migraine. 

Analysis 

The service treatment records show that in March 1970 the 
veteran was evaluated for a headache and the impression was 
migraine.  On separation examination, migraine was not listed 
in the summary of defects and diagnoses. 

As an isolated and single entry in the service treatment 
records lacks the combination of manifestations sufficient to 
identify chronic migraine and sufficient observation to 
establish chronicity during service, chronicity in service is 
not adequately supported by the service treatment records, 
and a showing of continuity of symptomatology after service 
is required to support the claim.

After service, while the veteran complained of headaches from 
1985 to 1991, the headaches were not associated with 
migraine.  Migraine was first documented in September 2003. 

The absence of continuity of symptoms of migraine from 1976 
to 2003 interrupts continuity and is persuasive evidence 
against continuity of symptomatology under 38 C.F.R. § 
3.303(b).  Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (holding that "negative evidence" could be considered 
in weighing the evidence).  

The absence of medical evidence of continuity of 
symptomatology combined with the negative finding on 
separation examination, outweigh the veteran's statement of a 
33-year history of headaches, which lacks credibility, 
because it has already been shown that he is not credible as 
to the origin and onset of other claimed disabilities.  
Because his statements lack credibility, the preponderance of 
the evidence is against the claim of service connection based 
on continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

As for service connection based on documentation of migraine 
after service under 38 C.F.R. § 3.303(d). 



Migraine is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disabilities and an established disease, injury, or 
event in service, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
veteran's statements, relating his current migraine headache 
to service, as competent evidence to substantiate the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the questions of a medical diagnosis and of a medical 
causation, there are medical opinions in favor of and against 
the veteran's claims, the Board must weigh the probative 
value of each opinion.

In statements in May 2005, two VA physicians and one private 
physician, after a review of service medical records, in 
identical statements, expressed the opinion that veteran's 
present migraine headaches were at least likely as not 
related to the diagnosed migraine "headaches" in service. 

On VA examination in December 2005, the veteran complained of 
recurrent headaches since 1971.  After a review of the 
veteran's record, the examiner expressed the opinion that the 
headaches were less likely than not related to service as 
there was only one documented migraine in service.  In 
September and November 2007, the VA examiner, who conducted 
the examination in December expressed the opinion that it was 
less likely than not the current headaches were related to 
the in-service headache.

The Board rejects the favorable opinions because the VA 
examiner reviewed the entire record and the other physicians 
did not.  The VA examiner supported the opinion with the 
rationale that the current headaches were unrelated to a 
single migraine in service.  The other physicians endorsed a 
bare conclusionary statement about a relationship between 
current migraine headaches and migraine "headaches" in 
service.  The record shows as the VA examiner stated in the 
rationale for the opinion that there was only one documented 
migraine in service.  Although there were other headache 
complaints documented during service, the other headaches 
were not associated with migraine.  

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data, and as the 
opinion of the VA examiner accurately reflects the evidence 
of record and the opinions of the other physicians do not, 
the Board places more weight on the VA's examiner opinion 
that it was less likely than not that the current headaches 
were related to service as there was only one documented 
migraine in service than on the conclusionary opinions of the 
other physician, which was based on an inaccurate clinical 
data. 

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



Left Knee

VA records show that in January 1987 the veteran complained 
of an arthritic-like pain in each knee and the diagnosis was 
arthritis probable degenerative joint disease.  In July 1988, 
he complained that his knees bothered him.  

On VA examination in July 1991, the veteran complained of 
achy knee joints and instability.  X-rays of the knees were 
normal.  In March 1992, he complained of bilateral knee pain.  
On VA examination in April 1992,  the veteran stated that he 
injured both knees during service in the 1970s when he fell 
off a truck at Ft. Bliss and that he has had continued and 
progressive pain and stiffness since then.  In June 1996, the 
veteran complained of bilateral knee pain.  

In November 1996, he complained of left knee pain since a 
twisting injury 3 to 4 weeks earlier.  On VA examination in 
January 1997, the veteran stated that he injured his knees at 
the same time he injured his back when he fell on a step in 
1970.  In January 2002 and in March 2004, traumatic arthritis 
of the knees was noted.  In July 2004, the veteran complained 
of knee pain.  

In statements in May 2005, two VA physicians and one private 
physician, after a review of service medical records, 
expressed the opinion that veteran's present degenerative 
changes of the left knee were at least likely as not to be 
related to the favoring of the right knee by throwing his 
weight to his left knee, causing the degenerative changes in 
the left knee.  

On VA examination in October 2005, the veteran stated that he 
injured both knees in a helicopter crash in Vietnam and that 
he has had continued knee pain since then. After a review of 
the veteran's record, the examiner expressed the opinion that 
it was less likely than not that the left knee was related to 
the right knee. 

In a rating decision in December 2005, the RO granted service 
connection for degenerative joint disease of the right knee. 



In May 2007, the VA examiner, who conducted the examination 
in October 2005, expressed the opinion that the left knee 
disability was related to a degenerative process from excess 
weight and, therefore, it was less likely than not that the 
left knee was related to any service-connected disability. 

Analysis 

On the basis of the service treatment records, arthritis of 
the left knee was not affirmatively shown during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The service treatment records do show that in February 1970 
the veteran was hospitalized in Alaska for a contusion of the 
lumbar spine, sustained in a fall on the steps in the 
barracks.  There was no contemporaneous complaint, finding, 
or history of injury to the left knee.  And on separation 
examination, there was no left knee abnormality. 

The veteran has stated at different times that he injured his 
left knee at the same time he injured his back in 1970, that 
he injured his left knee in a helicopter crash in Vietnam, or 
that he injured his left knee in a fall off a truck in the 
1970s, none of which is documented in the service treatment 
records.  As for the left knee injury contiguous with the 
back injury, the statement is inconsistent with the actual 
documentation in the service treatment records.  And the 
Board finds the service treatment records more probative than 
the veteran's recollections as to the extent of his injury in 
1970.  Furthermore, on separation examination, there was no 
left knee abnormality. 

Nevertheless the veteran is competent to describe symptoms of 
left knee pain, but as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify a chronic left knee disability and sufficient 
observation to establish chronicity during service, then 
chronicity in service is not adequately supported by the 
service treatment records, and a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, left knee symptoms were first documented in 
January 1987, when the veteran was seen for arthritic-like 
pain and probable degenerative joint disease was diagnosed.  
In January 2002 and in March 2004, there was reference to 
traumatic arthritis of the knees. 

The absence of continuity of symptoms of left knee pain from 
1976 to 1987 interrupts continuity and is persuasive evidence 
against continuity of symptomatology under 38 C.F.R. § 
3.303(b).  Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (holding that "negative evidence" could be considered 
in weighing the evidence).  

The absence of medical evidence of continuity of 
symptomatology combined with the finding on separation 
examination of no left knee abnormality and the veteran's 
statements, concerning the contiguousness of the injury of 
the left knee to the injury of the lumbar spine, which are 
inconsistent with the service treatment records as are his 
statements on the origin of the left knee injury in a 
helicopter crash or on a fall off a truck, outweigh the 
veteran's statements of continuity because the statements 
lack credibility due to inconsistencies as to the origin and 
onset of the claimed disability and therefore the veteran's 
statements are not probative on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, the preponderance of the 
evidence is against the claim of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  

The documentation of left knee degenerative changes no 
earlier than 1987 is well beyond the one-year presumptive 
period for manifestation of arthritis as a chronic disease 
under 38 U.S.C.A. §§ 1112, 11137; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on arthritis of the left knee 
after service under 38 C.F.R. § 3.303(d). 

Although the veteran is competent to describe symptoms of 
left knee pain, arthritis is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disabilities and an established disease, injury, or 
event in service, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
veteran's statements, relating his left knee disability to 
service or to the service-connected right knee disability, as 
competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the questions of a medical diagnosis and of a medical 
causation, there are medical opinions in favor of and against 
the veteran's claims, the Board must weigh the probative 
value of each opinion.



In statements in May 2005, two VA physicians and one private 
physician, after a review of some service medical records, in 
identical statements, expressed the opinion that degenerative 
changes of the left knee were at least likely as not related 
to the favoring of the right knee by the veteran throwing his 
weight to his left knee. 

The opinions do not relate the current left knee disability 
to a specific injury, disease, or event of service origin.  
The opinions do favorably address the question of secondary 
service connection, that is, whether the current left knee 
disability is caused by the service-connected right knee 
disability. 

The medical evidence against secondary service connection 
consists of the opinion of a VA examiner, who expressed the 
opinion that it was less likely than not that the left knee 
was related to the right knee as the left knee disability was 
related to a degenerative process from excess weight. 

The Board places more probative value on the VA's examiner 
opinion that it was less likely than not that the left knee 
disability was related to the service-connected right knee, 
than on the opinions of the other physicians because the VA 
examiner reviewed the entire record and the other physicians 
did not.  

The other physicians' rationale was that the veteran favored 
his left knee over the right knee by throwing his weight to 
his left knee.  On VA examination in October 2005, which 
provided the basis for the grant of service-connection for 
the right knee, there was no instability of the right knee 
and no clinical finding that the veteran was favoring the 
left knee or shifting his weight to the left knee.  The 
record does show that for years the veteran has struggled 
with his weight that has often been over 300 pounds.  

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data, and as the 
opinion of the VA examiner accurately reflects the evidence 
of record and the opinions of the other physicians do not, 
the Board places greater probative value on the VA's examiner 
opinion that it was less likely than not that the current 
left knee disability was related to the service-connected 
right knee. 

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for arthritis of the cervical spine to 
include as secondary to the service-connected low back 
disability is denied. 

Service connection for arthritis of the thoracic spine to 
include as secondary to the service-connected low back 
disability is denied.  

Service connection for migraine headaches is denied. 

Service connection for a left knee disability, arthritis, to 
include as secondary to service-connected degenerative joint 
disease of the right knee is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


